                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

CLARENCE JOHNSON, JR.                                                                                 PLAINTIFF

V.                                                                              NO. 4:18-CV-214-DMB-JMV

ALLEGIANCE SPECIALITY HOSPITAL
OF GREENVILLE, LLC                                                                                  DEFENDANT


                                          ORDER CLOSING CASE

         On January 6, 2020, the Court was advised by letter e-mailed to the Court that “[t]he parties

have resolved all differences” in this case. Accordingly, this case is CLOSED. 1

         SO ORDERED, this 22nd day of January, 2020.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
  As the Court previously advised the parties, if the parties want this case dismissed with prejudice, they must file a
motion requesting such or a stipulation in accordance with Federal Rule of Civil Procedure 41.
